IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 29, 2014

                  STATE OF TENNESSEE v. DANA CRUMLEY

                   Appeal from the Circuit Court for Maury County
                       No. 16854 Stella L. Hargrove, Judge


                No. M2013-02502-CCA-R3-CD - Filed October 30, 2014


The Defendant, Dana Crumley, appeals the Maury County Circuit Court’s order denying her
motion for a reduced sentence. The Defendant contends that the trial court abused its
discretion. We affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and R OGER A. P AGE, JJ., joined.

H. Scott Saul, Nashville, Tennessee, for the appellant, Dana Crumley.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel; T.
Michel Bottoms, District Attorney General; and Brent Cooper, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

        On June 25, 2007, the Defendant pleaded guilty to possession of cocaine with the
intent to sell, and the trial court sentenced her to eight years on probation. On February 20,
2013, a probation violation report was filed with the court, alleging the Defendant was
arrested for shoplifting, failed to report her arrest to her probation officer, and failed to pay
probation fees. A probation violation warrant was issued on the same day. Although the
appellate record does not contain the revocation hearing transcript, the record reflects that
on June 20, 2013, the court revoked the Defendant’s probation and ordered her eight-year
sentence into execution. The Defendant did not appeal the revocation of her probation. On
October 7, 2013, the Defendant filed a motion pursuant to Tennessee Criminal Procedure
Rule 35 requesting the court “suspend” her sentence. The motion hearing was held on
October 14, 2013, and is the subject of the present appeal.
       At the hearing, counsel asked the trial court to consider suspending the Defendant’s
sentence and returning her to probation because she had completed five and one-half years
of probation without incident and had served 170 days since she was arrested for the
violation. Counsel told the court that the Defendant had paid $1885.50 of her court costs,
leaving a balance of $973. Counsel noted that the Defendant had also paid a “significant
amount” toward her court costs and had made payments toward her probation fees. Counsel
informed the court that the Defendant was accepted into the Next Door Treatment Program
in Nashville, and he requested the court order her to enter and to complete the six-month
program.

       Upon questioning by the trial court, counsel told the court that although the Defendant
was charged with felony theft after being placed on probation, she pleaded guilty to
misdemeanor theft. The court noted that before the Defendant pleaded guilty in the present
case to possession of cocaine with the intent to sell, she was also charged with a felony
marijuana offense, which was dismissed pursuant to the plea agreement.

        Upon questioning by the trial court, the Defendant stated that she was thirty-three
years old and that the only felony she had been convicted of was possession of cocaine with
the intent to sell in the present case. She thought she owed about $900 in court costs. She
said that before she went into custody, she earned money babysitting her friends’ children
and performing lawn work. The Defendant was a single mother caring for her daughter at
the time of her arrest for the probation violation. She said her daughter’s father currently was
caring for their daughter.

       The trial court asked the Defendant why she wanted to attend the rehabilitation
program and if the Defendant had an addiction. The Defendant thought the program would
help her, but she denied having an addiction at the time of the motion hearing. After hearing
the Defendant’s response, the court denied her motion. This appeal followed.

        The Defendant contends that the trial court erred by denying her Criminal Procedure
Rule 35 motion requesting she be returned to probation. She concedes that service of some
jail time was appropriate but argues she should have been permitted to return to probation.
She also argues that she was a model probationer with no previous violations and that
ordering her eight-year sentence into execution was excessive. The State responds that the
trial court did not abuse its discretion. We agree with the State.

      After finding that a defendant has violated the conditions of her probation and that
revoking her probation is warranted, the trial court may return a defendant to probation with
modified conditions as necessary, extend the period of probation by no more than two years,



                                              -2-
order confinement, or order the defendant’s sentence into execution as originally entered.
T.C.A. §§ 40-35-308(a), (c), -310 (2014).

        Tennessee Criminal Procedure Rule 35(a) states, in relevant part, that “the trial court
may reduce a sentence upon motion filed within 120 days after the date the . . . probation is
revoked.” The purpose of the rule is to permit “modification of a sentence where an
alteration may be proper in the interest of justice.” State v. McDonald, 893 S.W.2d 945, 947
(Tenn. Crim. App. 1994) (citing State v. Hodges, 815 S.W.2d 151, 154 (Tenn 1991)). A trial
court’s denial of a Rule 35 motion is reversed only for an abuse of discretion. State v. Ruiz,
204 S.W.3d 772, 777 (Tenn. 2006); see State v. Irick, 861 S.W.2d 375, 376 (Tenn. Crim.
App. 1993). A trial court abuses its discretion when it has “applied an incorrect legal
standard, or has reached a decision which is illogical or unreasonable and causes an injustice
to the party complaining.” Ruiz, 204 S.W.3d at 778.

        The record reflects that while the Defendant was on probation, she was arrested for
a theft-related offense and failed to report the arrest to her probation officer. The Defendant
states in her brief that she conceded to the probation violation at the revocation hearing.
After finding that the Defendant violated her probation, the trial court had the authority to
revoke her probation and to order her original eight-year sentence into execution. See T.C.A.
§§ 40-35-311(e)(1), 40-35-308(a), (c), 40-35-310.

        Regarding the Defendant’s Rule 35 motion, we conclude that the trial court did not
abuse its discretion by denying relief. Although the Defendant notes her successful five-year
service on probation and her payment of court costs and fees during her confinement as
grounds for returning her to probation, she was always required to comply with the terms of
her release and to pay court costs and fees. Although she was accepted into a rehabilitation
program, the Defendant admitted she did not have an addiction, which made a rehabilitation
program unnecessary. Based on the record before this court, the Defendant has failed to
show that a change in circumstances warranted the trial court’s returning her to probation.
See McDonald, 893 S.W.2d at 948 (affirming the denial of a Rule 35 motion when the
defendant “failed to show that post-sentencing information or developments had arisen to
warrant a reduction of his sentence in the interest of justice”).

         Based on the foregoing and the record as a whole, we affirm the judgment of the trial
court.

                                               ____________________________________
                                               ROBERT H. MONTGOMERY, JR., JUDGE




                                              -3-